Title: From Thomas Jefferson to William Gordon, 22 February 1826
From: Jefferson, Thomas
To: Gordon, William

Dear Sir Monto Your favor of the 17th is recd and I cannot sffly express to you my sense of the kindness with which my friends have exerted themselves in my behalf—a majority of one only even for leave to bring in the bill, and that too in the legislature of my native state was of appalling aspect. it was a certificate of character to other states and countries which could not but be painfully felt—the subsequent expressions of their dispositions however have been as honorable as I had any right to expect, and the zeal with which my friends have interested themselves has been a healing balsam which has more than countervailed the pain of the first apprehensions. the nature of our estates where the proprietor is absent, where he is an unskilful manager when present as I have been, and finally recieving from the hand of a friend such a coup de grace, as I did, left scarcely unexpectable the arrears into which I fell.be assured, dear Sir, that I feel duly the particular obligations I am under to you, and what they have justly added to former claims to my sincere esteem & respectTh: J.P.S. is it not time to  shew in some way your concurrence with N.Y. and S.C. and to back with firmness their resolns?